PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Parker, G. R.
Application No. 16/010,435
Filed: 16 Jun 2018
For: DISPOSABLE TIRE GRIPPING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.181, filed February 3, 2021, to withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is hereby GRANTED.

The Notice of Abandonment mailed February 2, 2021 states that the instant application is abandoned for failure to timely file a proper response to the non-final Office action mailed January 2, 2020. However, the Notice of Non-Compliant Amendment mailed May 27, 2020 indicated that the amendment filed March 31, 2020 in response to the non-final Office action was non-compliant as it was filed with an incomplete copy of the marked up specification. The Notice of Non-Compliant Amendment, which set a two-month shortened statutory period of time for reply, indicated that only the complete marked up copy of the specification was required in response thereto. The record reflects that a timely reply in the form of a complete copy of the marked up specification was filed June 1, 2020.

In view of the timely submission to the Notice of Non-Compliant Amendment filed June 1, 2020, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to the GAU 3617 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions